Citation Nr: 0928258	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 30 
percent disabling.


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1997 to June 2000 and from February 2001 to August 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Representation

In February 2009, an administrative assistant from the 
National Veterans Legal Services Program (NVLSP) informed the 
RO that that organization was representing the Veteran.  In 
February 2009, the RO sent the Veteran a letter informing him 
that he would have to be represented by one accredited 
attorney from NVLSP, as he could not be represented by the 
entire organization.  The Veteran was asked to submit a VA 
Form 21-22a indicating his choice of one accredited attorney 
from NVLSP.  To date, no such form has been received.    

Issues not on appeal

In a December 2008 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
hearing loss, tinnitus and traumatic brain injury.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

On June 19, 2009, within 90 days of the receipt of notice 
that his claim had been certified to the Board, the Veteran 
requested a Travel Board hearing.  Such should be scheduled.  
See 38 C.F.R. §§ 20.703, 20.1304 (2008).



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a 
Travel Board at the RO.  The Veteran 
should be notified of the date, time 
and place of such a hearing by letter 
mailed to his current address of 
record.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


